DETAILED ACTION
Status of Application
1.	The claims 1-3 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 09/18/2019 and 09/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuribayashi et al (US 8183754).
	Regarding claim 1, Kuribayashi et al teaches a spark plug comprising an Al2O3 insulating material. Said insulating material comprises Al2O3 in an amount of 90-98 wt%, has an average grain size D50 of 1.0-5.0 µm, and is taught to have a uniform grain (see claim 1 and column 4, lines 30-35). Kuribayashi does not specifically disclose the standard deviation of the inventive insulator material. However, Kuribayashi teaches a grain size of as low as 1.0 µm, and teaches a uniform grain size. One of ordinary skill in the art would have recognized this teaching of a uniform grain size as meaning all of the grains are identical in size or close to identical. Further, one would have recognized that, in embodiments wherein the grain size is 1.0 µm, a uniform grain size would not have a standard deviation of a magnitude greater than that of the average grain size (1.2 µm > 1.0 µm). As such, the teachings of Kuribayashi render obvious each limitation of instant claim 1, and the claim is not patentably distinct over the prior art of record. 
	Regarding claim 2, as discussed above, Kuribayashi teaches a uniform grain size of D50 = 1.0 µm. One of ordinary skill in the art would have understood the teachings of a uniform grain size as indicating that the grains each have the same size, and in an embodiment with average grain size = 1.0 µm, the standard deviation would not be greater than the grain size. As such, the further limitations of claim 2 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 3, Kuribayashi teaches that the average grain size of the alumina insulator material is 1.0-5.0 µm (see column 3, lines 50-55). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Claim 3 is therefore not patentably distinct over the prior art of record. 
Conclusion
8.	No claim is allowed.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW19 February 2021